

Exhibit 10.1




PLAN SUPPORT AGREEMENT AS TO PLAN TREATMENT
OF PUBLIC ENTITIES’ WILDFIRE CLAIMS


This PLAN SUPPORT AGREEMENT (as amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof, this “Agreement”), dated as of
June 18, 2019, is entered into by and among the following parties:


(i)   PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the
“Utility”), as debtors and debtors in possession (collectively, the “Company” or
the “Debtors”); and


(ii) (a) The City of Clearlake, a California municipal corporation duly
organized and existing by virtue of the laws of the State of California ; (b)
the City of Napa, a California municipal corporation duly organized and existing
by virtue of the laws of the State of California; (c) the City of Santa Rosa, a
California municipal corporation duly organized and existing by virtue of the
laws of the State of California; (d) the County of Lake, a general law county
and political subdivision of the State of California duly organized and existing
by virtue of the laws of the State of California; (e) Lake County Sanitation
District, a sanitary district organized under the laws of the State of
California; (f) the County of Mendocino, a general law county and political
subdivision of the State of California, duly organized and existing by virtue of
the laws of the State of California; (g) Napa County, a general law county and
political subdivision of the State of California, duly organized and existing by
virtue of the laws of the State of California; (h) the County of Nevada, a
general law county and political subdivision of the State of California, duly
organized and existing by virtue of the laws of the State of California; (i) the
County of Sonoma, a general law county and political subdivision of the State of
California, duly organized and existing by virtue of the laws of the State of
California; (j) the Sonoma County Agricultural Preservation and Open Space
District, a public agency formed pursuant to the Public Resources code sections
5500, et seq.; (k) Sonoma County Community Development Commission, a public and
corporate entity pursuant to Section 34110 of the California Health & Safety
Code; (l) Sonoma County Water Agency, a public agency of the State of
California; (m) Sonoma Valley County Sanitation District, a sanitary district
organized under the laws of the State of California; and (n) the County of Yuba,
a general law county and political subdivision of the State of California, duly
organized and existing by virtue of the laws of the State of California (the
“Supporting Public Entities”).


The Company and the Supporting Public Entities are referred to herein as the
“Parties” and individually as a “Party.”


WHEREAS, on January 29, 2019 (the “Petition Date”), the Debtors commenced
voluntary cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Northern District of California (the “Bankruptcy Court”), which Chapter
11 Cases have been consolidated by order of the Bankruptcy Court for procedural
purposes only and are being jointly administered under case number 19-30088
(DM);


WHEREAS, during the course of the Chapter 11 Cases, the Debtors intend to file a
joint chapter 11 plan of reorganization or separate chapter 11 plans of
reorganization (such filed plan or



--------------------------------------------------------------------------------


plans, or any other filed plan or plans in the Chapter 11 Cases supported by the
Debtors, the “Debtor Plan”) and a related disclosure statement or disclosure
statements, as applicable (the “Disclosure Statement”);


WHEREAS, as of the date hereof, the Supporting Public Entities hold certain
Wildfire Claims (as defined below) against the Released Parties (as defined
below) including those embodied and alleged in the Operative Complaints (as
defined below);


WHEREAS the Parties have engaged in arm’s length, good-faith discussions
regarding the treatment of the Supporting Public Entities’ Wildfire Claims in
the Debtor Plan;


WHEREAS, the Supporting Public Entities, as part of a global resolution that
includes separate agreements between the Company and the Town of Paradise, Butte
County, Paradise Park and Recreation District, Yuba County, and Calaveras County
Water District, respectively (the “Additional Supporting Public Entities” and,
together with the Supporting Public Entities, the “Plan Support Public
Entities”), have agreed to support the Plan Treatment (as defined below) of the
Supporting Public Entities’ Wildfire Claims in accordance with the terms set
forth herein, and each of the Plan Support Public Entities are entering into
separate substantially similar plan support agreements with the Company (each, a
“Public Entity PSA” and, collectively, the “Public Entity PSAs”);


WHEREAS, the Company and the Supporting Public Entities have agreed upon an
amount of $415 million (the “Settlement Payment”) to be paid collectively to the
Supporting Public Entities by the Company pursuant to the Debtor Plan in order
to liquidate, settle and resolve and discharge all of the Supporting Public
Entities’ Wildfire Claims against the Released Parties including those alleged
in the Operative Complaints;


WHEREAS, for and in consideration of the payment of the Settlement Payment by
the Company to the Supporting Public Entities pursuant to the Debtor Plan (and
satisfaction of the Company’s other obligations under this Agreement) and the
releases to be provided by the Supporting Public Entities as to their Wildfire
Claims, the Parties have agreed to support the Plan Treatment of the Wildfire
Claims in a Debtor Plan, subject to and in accordance with the terms set forth
in this Agreement;


WHEREAS, the Debtor Plan will provide for, among other key terms, the treatment,
satisfaction and discharge of the Supporting Public Entities’ Wildfire Claims as
well as releases in favor of the Released Parties by the Public Entities
Releasing Parties (as defined below) with respect to the Supporting Public
Entities’ Wildfire Claims;


WHEREAS, the amounts payable in resolution, satisfaction and discharge in
accordance with this Agreement and the Plan Treatment, are intended by the
Parties as a fair and reasonable amount of restitution for economic damages
incurred, with all other Wildfire Claims of the Supporting Public Entities being
released and discharged;


WHEREAS, the Parties desire to express to each other their mutual support and
commitment with respect to the Plan Treatment of the Wildfire Claims in a Debtor
Plan incorporating the matters and the terms discussed herein;


2

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and incorporating and
affirming the accuracy of the Recitals stated above, the Parties, intending to
be legally bound, agree as follows:


1.             Certain Definitions.


As used in this Agreement, the following terms have the following meanings:


(a)            “Claim” has the meaning ascribed to such term under section
101(5) of the Bankruptcy Code.


(b)    “Definitive Documents” means the Debtor Plan, the Disclosure Statement
and any order approving the Disclosure Statement (the “Disclosure Statement
Order”), and any order confirming the Debtor Plan (the “Confirmation Order”),
which shall contain terms and conditions consistent in all material respects
with this Agreement and the Plan Treatment and shall be subject to the
Supporting Public Entities Consent Right.


(c)            “Effective Date” means the effective date of the Debtor Plan.


(d)            “Fire(s)” means (i) the Butte Fire, which began on September 9,
2015 in Amador County, California; (ii) the North Bay Fires, consisting of the
various wildfires that ignited in the Utility’s service territory between
October 8, 2017 and October 15, 2017 and spread through parts of Northern
California, including the areas within the jurisdictions of the Plan Support
Public Entities; and (iii) the Camp Fire, which began on November 8, 2018 near
Pulga in Butte County, California.


(e)            “Non-Wildfire Claims” means any and all Claims of the Supporting
Public Entities that are not Wildfire Claims as defined herein.


(f)         “Operative Complaint(s)” means all complaints filed by the
Supporting Public Entities and Additional Supporting Public Entities in relation
to the Fire(s), including the complaints filed in Calaveras County Water
District v. PG&E, No. 34-2018-00238630 (Cal. Super. Ct. Sacramento Cty), the
Public Entity Master Complaint filed in Judicial Council Coordination Proceeding
No. 4853, Butte Fire Cases, No. JCCP 4853 (Cal. Super. Ct. Sacramento Cty.),
City of Clearlake v. PG&E Corp. et al., No. CV419398 (Cal. Super. Ct. Lake
Cty.), City of Napa v. PG&E Corp. et al., No. 19CV000148 (Cal. Super. Ct. Napa
Cty.), City of Santa Rosa v. Pacific Gas and Electric Company, et al., No.
SCV-262772 (Cal. Super. Ct. Sonoma Cty.), County of Lake v. PG&E Corp. et al.,
No. CV-419417 (Cal. Super. Ct. Lake Cty.), Mendocino County v. PG&E Corporation
et al., No. SCUK-CVPO-18-70440 (Cal. Super. Ct. Mendocino Cty.), Napa County v.
PG&E Corporation et al., No. 18CV000238 (Cal. Super. Ct. Napa Cty.), County of
Nevada v. PG&E Corp. et al., No. CU19-083418 (Cal. Super. Ct. Nevada Cty.),
County of Sonoma v. PG&E Corporation et al., No. SCV-262045 (Cal. Super. Ct.
Sonoma Cty.), County of Yuba v. PG&E Corp. et al., No.  CVCV19-00045 (Cal.
Super. Ct. Yuba Cty.), the Public Entity Master Complaint filed in Judicial
Council Coordination Proceeding No. 4955 (California North Bay Fire Cases, No.
JCCP 4955 (Cal. Super. Ct. San Francisco Cty.), Butte County v. PG&E Corp et
al., No. 19CV00151 (Cal. Super. Ct. Butte Cty.) and Town of Paradise v. PG&E
Corporation et al., No. 19CV00259 (Cal. Super. Ct. Butte Cty.).


3

--------------------------------------------------------------------------------





(g)       “Plan Support Effective Date” means the date upon which the Debtors
and each Plan Support Public Entity has fully executed and delivered the
applicable Public Entity PSA to each other.  For the avoidance of doubt, this
Agreement shall not be effective as to any Party until the Debtors and each of
the Plan Support Public Entities has executed a Public Entity PSA.  The Debtors
shall not be required to obtain Bankruptcy Court approval of entry into this
Agreement (other than to the extent the settlement and compromises and the Plan
Treatment contemplated by this Agreement are being approved pursuant to a
Confirmation Order in respect of a Debtor Plan at such time as the Debtors
determine to seek such approval).


(h)            “Plan Support Period” means the period commencing on the Plan
Support Effective Date and ending on the earlier to occur of (i) the date on
which this Agreement is terminated in accordance with Section 5 hereof, (ii) the
Effective Date, and (iii) the effective date of a plan of reorganization in the
Chapter 11 Cases confirmed by the Bankruptcy Court other than the Debtor Plan,
as applicable.


(i)         “Public Entities Releasing Parties” means the Supporting Public
Entities and any subsidiary, affiliate, department, agency, political
subdivision, or instrumentality thereof.


(j)           “Released Parties” means the Debtors (and following the Effective
Date, the Debtors as reorganized Debtors under Bankruptcy Code (the “Reorganized
Debtors”), as applicable) and the Debtors’ and the Reorganized Debtors’
predecessors, successors, assigns, subsidiaries, affiliates, current and former
officers and directors, principals, shareholders, members, partners, managers,
employees, contractors, subcontractors, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals.


(k)         “Supporting Public Entities Consent Right” means the Supporting
Public Entities’ right to consent to or approve a Definitive Document, which
right shall apply solely to the extent the Definitive Document (i) is not
consistent in any material respect with this Agreement; (ii) adversely affects,
directly or indirectly, in any material respect the Supporting Public Entities’
recoveries or treatment under the Debtor Plan with respect to the Supporting
Public Entities’ Wildfire Claims, as compared to the Plan Treatment (as defined
below), other than such different treatment that may be consented to, in
writing, by the Supporting Public Entities, (iii) materially adversely affects,
directly or indirectly, the obligations the Supporting Public Entities may have
pursuant to this Agreement, or (iv) materially adversely affects the interests
of the Supporting Public Entities with respect to any future acts or omissions
of the Reorganized Debtors. If a Definitive Document is a court order, the
Supporting Public Entities’ right to consent to or approve such order shall
apply solely with respect to the form and substance of the proposed order
submitted to the Court and solely to the extent such proposed order provides
treatment for the Supporting Public Entities Claims that is not consistent in
any material respect with this Agreement, the Debtor Plan or Disclosure
Statement.


(l)            “Wildfire Claims” means any and all past, present or future
Claims against the Released Parties in any way relating to the Fires, including
all those that were pleaded or asserted or could have been pleaded or asserted
based on the factual allegations set forth in the Operative Complaints or were
filed or could be filed by the Supporting Public Entities in connection with the
Chapter 11 Cases whether arising under California law or any other applicable


4

--------------------------------------------------------------------------------





law of the United States (state or federal) or any other jurisdiction, in each
case whether such claims are absolute or contingent, direct or indirect, known
or unknown, foreseen or unforeseen, in contract, tort or in equity, under any
theory of law.  Wildfire Claims include, but are not limited to, Claims against
the Released Parties to recover general and/or specific damages resulting from
the Fires, including: pavement fatigue, damage to culverts, ecosystem service
losses, municipal budget adjustments/reallocation, lost revenue and tax impacts,
local share of reimbursed fire clean-up costs, future estimated infrastructure
costs, water service losses, lost landfill capacity, costs related to unmet
housing (e.g., housing market impact due to the Fires and adjustments for
increased homeless population), hazard mitigation costs (including, watershed
restoration and hazardous tree removal expenses; damages for repair,
depreciation and/or replacement of damaged, destroyed, and/or lost personal
and/or real property; damages for loss of the use, benefit, goodwill, and
enjoyment of real and/or personal property; damages for loss of wages, earning
capacity and/or business profits and/or any related displacement expenses;
economic losses; damages for wrongful injuries to timber, trees, or underwood
under California Civil Code § 3346; damages for injuries to trees under
California Code of Civil Procedure § 733; punitive and exemplary damages under
California Civil Code §§ 733 and 3294 and California Public Utilities Code §
2106; all costs of suit, including all attorneys’ fees and expenses, expert
fees, and related costs, including all attorneys and other fees under any theory
of inverse condemnation; prejudgment interest fees; other litigation costs
stemming from the Fires; and declaratory and injunctive relief.  For avoidance
of doubt and without prejudice to the Debtors’ right to object to any such
claim, “Wildfire Claims” shall not include a claim in the Chapter 11 Cases for
substantial contribution under Section 503(b) of the Bankruptcy Code.


2.              Debtor Plan Terms.


(a)        The Debtor Plan shall be in form and substance satisfactory to the
Debtors in their sole discretion and shall provide for, among other things, the
treatment and resolution of all Claims and interests in a manner acceptable to
the Debtors; provided that, the Debtor Plan must be consistent with the
provisions of this Agreement and provide for the Plan Treatment.


(b)         The Debtor Plan shall provide for full and complete releases from
the Public Entities Releasing Parties in favor of the Released Parties, contain
the following material terms, and result in the following occurrences relating
to the Supporting Public Entities and their Wildfire Claims:


(i)            Treatment of Supporting Public Entities’ Wildfire Claims.  On the
Effective Date, or as soon as practicable thereafter but in no event later than
30 days after the Effective Date, the Company shall remit, or cause to be
remitted, to the Supporting Public Entities, in full and final satisfaction and
discharge of their Wildfire Claims, the Settlement Payment of $415 million
payable to the law firm of Baron & Budd’s Trust Account (the “Plan Treatment”),
subject to the allocation of that amount among the Supporting Public Entities as
reflected on Exhibit A to be attached to this Agreement prior to the filing of
the Debtor Plan with the Bankruptcy Court.  Without in any way limiting the fact
that the Settlement Payment shall be in full and final settlement, release and
discharge of all Wildfire Claims of the Supporting Public Entities, the
Settlement Payment shall be in restitution for any economic damages or harm
incurred, and all other Wildfire Claims of the Supporting Public Entities
(including any Claims for attorneys’ fees and the costs of any investigation,
subject to a possible 503(b) application) shall be


5

--------------------------------------------------------------------------------





released and discharged for no additional consideration.  The Parties agree that
the Company did not participate in the allocation of the Settlement Payments
among the Supporting Public Entities; provided, however, the Company shall
support the Plan Treatment (and will not take any position in opposition to the
allocation provided therein) and the incorporation of the Plan Treatment in any
Debtor Plan.  As detailed in Section 20, the Plan Treatment shall not constitute
an admission or concession on the part of any Party of any claim or fault or
liability or damages or defense whatsoever.


(ii)            Segregated Defense Fund.  Subject to the Plan Support Public
Entities affirmatively voting to accept the Debtors’ Plan, the Debtors’ Plan
shall further provide for the creation of a single segregated fund for the
benefit of the Plan Support Public Entities in the amount of $ 10 million to be
funded promptly, but no less than 30 days after the Effective Date, and the
Debtors shall be obligated to use such fund to reimburse the Plan Support Public
Entities for any and all legal fees and costs associated with the defense or
resolution of any Third Party Claims against the Supporting Public Entities. 
Such fund shall be maintained by the Debtors until the later of (a) the
expiration of the applicable limitations period for any and all such Third-Party
Claims and (b) the conclusion of all litigation involving Third Party Claims,
including appeals.


(iii)            Debtor Releases.  Subject to payment in full by the Company of
the Settlement Payment to Baron & Budd’s Trust Account, in addition to the
Public Entities Releasing Parties providing full and complete releases in favor
of the Released Parties, any and all of the Supporting Public Entities’ Wildfire
Claims shall be deemed satisfied, released and discharged in accordance with
Section 1141 of the Bankruptcy Code and other applicable law, and forever barred
to the fullest extent permitted by law (collectively, the “Plan Release”).


(iv)            Public Entity Releases.  Debtors and the Reorganized Debtors and
the Debtors’ and the Reorganized Debtors’ predecessors, successors, assigns,
subsidiaries, affiliates, current and former officers and directors, principals,
shareholders, members, partners, managers, employees, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals
shall fully and completely release and forever discharge the Public Entities
Releasing Parties from any and all claims, debts, causes of action, agreements
and/or liabilities whatsoever, both at law and in equity, that such entities
ever had, now have or may hereafter have against the Public Entities Releasing
Parties pertaining to, or arising directly or indirectly from or related in any
way to the Fires.


3.             Agreements of the Supporting Public Entities.


(a)            Agreement to Support.
 
(i)            Subject to the Supporting Public Entities Consent Right and the
terms and conditions of this Agreement, unless compliance is waived in writing
by the Company, the Supporting Public Entities agree that, as long as the Debtor
Plan is consistent with this Agreement, the Supporting Public Entities shall use
all reasonable efforts during the Plan Support Period to support the Debtor Plan
with respect to the Debtor’s Plan Treatment of the Wildfire Claims, in
accordance with the terms set forth herein, and to act in good faith to
consummate the Plan Treatment with respect to the Supporting Public Entities’
Wildfire Claims in a timely manner.


6

--------------------------------------------------------------------------------





(ii)            Subject to the Supporting Public Entities Consent Right and the
terms and conditions of this Agreement, unless compliance is waived in writing
by the Company, the Supporting Public Entities agree that the Settlement Payment
is reasonable and sufficient in order to liquidate, settle and resolve all of
the Supporting Public Entities’ Wildfire Claims against the Company including
those alleged in the Operative Complaints and that they will not object to any
Debtor Plan or any other plan on the grounds that the Settlement Payment is
unreasonable or insufficient in any way.  The Supporting Public Entities also
agree that they will not support any plan that provides for any different
recovery from the Settlement Payment, unless this Agreement has been terminated
pursuant to the terms hereof.


(iii)          Subject to the Supporting Public Entities Consent Right and the
terms and conditions of this Agreement, the Supporting Public Entities agree to
the Plan Treatment of their Wildfire Claims and, if the Debtor Plan is confirmed
by the Bankruptcy Court, to take reasonable actions necessary to consummate the
Debtor Plan with respect to the Plan Treatment of the Wildfire Claims.


(iv)          Subject to the Supporting Public Entities Consent Right and the
terms and conditions of this Agreement, the Supporting Public Entities agree
that they shall not directly or indirectly, or encourage any other entity to
directly or indirectly to: (A) object to, delay, impede, or take any other
action or any inaction to interfere with the acceptance, implementation,
consummation, or amendment (whether before or after confirmation) of the Plan
Treatment of the Supporting Public Entities’ Wildfire Claims in the Debtor Plan,
provided that in the case of an amendment, to the extent required by the terms
of this Agreement, the Company has obtained the consent of the Supporting Public
Entities; (B) seek, solicit, encourage, formulate, consent to, propose, file,
support, negotiate, vote for, or take any other action in furtherance of any
treatment of the Supporting Public Entities’ Wildfire Claims in any
restructuring, workout, merger, consolidation, business combination, joint
venture, partnership, or sale of assets, plan of arrangement, or plan of
reorganization for the Debtors other than the Plan Treatment in the Debtor Plan,
including, for the avoidance of doubt, making or supporting any filings with the
Bankruptcy Court (or instructing or authorizing their counsel to make any
statement on the record at any hearing in the Chapter 11 Cases), or making or
supporting any press release, press report or comparable public statement, or
filing with respect to any alternative or competing treatment of the Wildfire
Claims proposed with respect to any other restructuring, workout, plan of
arrangement, or plan of reorganization, other than the Debtor Plan; (C) exercise
any right or remedy for the enforcement, collection, or recovery of any Wildfire
Claim against the Debtors or any direct or indirect subsidiaries of the Debtors
that are not Debtors; and/or (D) otherwise support the treatment of the Wildfire
Claims proposed in any plan or sale process proposed by any entity other than
the Debtors.


(b)            Voting.  Subject to the Supporting Public Entities’ Consent
Right, the terms and conditions of this Agreement, and the receipt by the
Supporting Public Entities of a Disclosure Statement approved by the Bankruptcy
Court and other solicitation materials in respect to the Debtor Plan providing
for the Plan Treatment and otherwise consistent with this Agreement, the
Supporting Public Entities agree that, for the duration of the Plan Support
Period, they shall, to the extent the Supporting Public Entities are entitled to
vote on such a Debtor Plan (but subject to Section 3(d) below): (i) timely vote
(or cause to be voted) all of their Wildfire Claims to accept the Debtor Plan as
it pertains to the Plan Treatment of the Wildfire Claims by delivering their
duly


7

--------------------------------------------------------------------------------





executed and completed ballot or ballots, as applicable, accepting the Debtor
Plan on a timely basis following commencement of the solicitation of acceptances
of the Debtor Plan in accordance with sections 1125 and 1126 of the Bankruptcy
Code, (ii) not change or withdraw the Wildfire Claim vote (or cause or direct
such vote to be changed or withdrawn), (iii) timely vote (or cause to be voted)
their Wildfire Claims against (and shall not directly or indirectly, through any
person or entity, seek, solicit, propose, support, assist, engage in
negotiations in connection with or participate in the formulation, preparation,
filing or prosecution of) any plan, plan proposal, restructuring proposal, offer
of dissolution, winding up, liquidation, sale or disposition of assets,
reorganization, merger or restructuring of the Company other than the Debtor
Plan.


(c)            Transfers.  During the Plan Support Period, the Supporting Public
Entities shall not sell, use, loan, pledge, assign, transfer, permit the
participation in, or otherwise dispose of (each, a “Transfer”) directly or
indirectly, in whole or in part, any of their Wildfire Claims or any ownership
(including any beneficial ownership)1 in their Wildfire Claims, or any option
thereon or any right or interest therein (including grant any proxies, deposit
any interest in any of their Wildfire Claims into a voting trust or enter into a
voting agreement with respect to any such Wildfire Claims).  Any Transfer made
in violation of this Section 2(c) shall be void ab initio and the Company shall
have the right to enforce the voiding of such Transfer.


(d)            Retention of Rights as to Non-Wildfire Claims.  Notwithstanding
anything to the contrary in this Agreement, the Supporting Public Entities shall
have the right to (i) assert any and all Non-Wildfire Claims they may have in
the Chapter 11 Cases against the Debtors, (ii) defend any objections or other
disputes with respect to any Non-Wildfire Claims they may have in the Chapter 11
Cases against the Debtors, (iii) object to the Debtor Plan solely with respect
to any provisions therein providing for the treatment or payment of any
Non-Wildfire Claims they may have in the Chapter 11 Cases against the Debtors,
and (iv) vote their Non-Wildfire Claims in any manner deemed appropriate to the
Supporting Public Entity holding such Non-Wildfire Claim, in such Supporting
Public Entity’s sole discretion.


(e)           Certain Tax Matters.  In furtherance of the Plan Treatment, the
Supporting Public Entities agree to file all applicable United States federal,
state and local tax returns, filings and submissions in a manner consistent with
treatment of all amounts distributable as restitution, including any filings
required to be made by the Supporting Public Entities under Section 6050X of the
U.S. Internal Revenue Code.  As may be reasonably requested by the Company, the
Supporting Public Entities shall reasonably cooperate with the Company in
connection with the Company’s preparation and filing of any applicable tax
returns, filings or submissions and any audit or other tax proceeding with
respect thereto, to the extent related to this Agreement; provided, however, the
Supporting Public Entities shall not be obligated to incur any unreimbursed
out-of-pocket cost, expense or liability in connection with such cooperation.


(f)            The Parties acknowledge and agree that (i) the Supporting Public
Entities did not demand and the Company did not agree that any portion of the
Settlement Payment is on account of any claims or damages of the Supporting
Public Entities as to which any monies or benefits



--------------------------------------------------------------------------------

1 As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the Claims or
the right to acquire such Claims.


8

--------------------------------------------------------------------------------





were provided, are being provided, or will be provided to the Supporting Public
Entities from California Office of Emergency Services (“OES”), the Federal
Emergency Management Agency (“FEMA”) or any other government payment or
assistance, or any insurers or re-insurers of the Supporting Public Entities,
(ii) the Settlement Payment and Plan Treatment provided for in this Agreement
does not evidence any settlement of any claims the OES, FEMA or any other
government entity or agency, or the Supporting Public Entities’ insurers or
re-insurers may have against the Company, and (iii) nothing in this Agreement in
any way releases, limits, modifies or in any way affects any claims that OES,
FEMA, or any other government entity or agency, or the Supporting Public
Entities’ insurers or re-insurers may have against the Company (including, but
not limited to, any insurance provider subrogation claims).


4.              Agreements of the Company.


(a)          Filing of Supporting Public Entities’ Claims.  Subject to the terms
and conditions of this Agreement, the Supporting Public Entities, in order to
protect their rights if this Agreement is terminated, may file timely proofs of
claim in the Chapter 11 Cases in any amount the Supporting Public Entities deem
appropriate evidencing any and all Claims they may have against the Debtors,
including but not limited to the Wildfire Claims; provided, however, the Debtors
shall not object to, seek any setoff with respect to, dispute the amount of, or
otherwise contest any Wildfire Claim submitted by a Supporting Public Entity
during the Plan Support Period and shall affirmatively support the Plan
Treatment of the Supporting Public Entities’ Wildfire Claims consistent with
this Agreement; provided further that the Supporting Public Entities hereby
acknowledge and agree that the Settlement Payment is a reasonable amount to
fully liquidate, settle and resolve all Wildfire Claims  regardless of the Claim
amount that may be asserted in such proofs of Claim and the Supporting Public
Entities, with the exception of filing the proofs of Claim provided for in this
section, will not during the Plan Support Period take any public or private
position to the contrary.  For avoidance of doubt, if this Agreement is
terminated, the Debtors may object to any proofs of claim filed by the
Supporting Public Entities on any basis whatsoever.


(b)         Covenants.  Subject to the terms and conditions hereof, unless
compliance is waived in writing by the Supporting Public Entities, the Company
agrees that during the Plan Support Period they shall:


(i)            prepare or cause to be prepared the Debtor Plan, Disclosure
Statement and all relevant motions, applications, orders, agreements and other
documents directly related thereto, each of which, for the avoidance of doubt,
shall contain terms and conditions consistent with the Plan Treatment;


(ii)            provide draft copies of the foregoing documents that the Company
intends to file with the Bankruptcy Court to counsel for the Supporting Public
Entities as soon as reasonably practicable prior to such documents being filed
with the Bankruptcy Court, and to consult in good faith with counsel for the
Supporting Public Entities regarding the form and substance of any of the
foregoing documents in advance of the filing, execution, distribution or use (as
applicable) thereof;


(iii)           include the necessary provisions in any Debtor Plan proposed by
the Debtors to effectuate the Plan Treatment and to carry out the terms of this
Agreement;


9

--------------------------------------------------------------------------------





(iv)         support and take all commercially reasonable efforts to facilitate
the solicitation and confirmation of the Debtor Plan, including the Plan
Treatment, and take all reasonably necessary actions to consummate the Debtor
Plan, including the Plan Treatment, and the transactions contemplated thereby;


(v)          unless pursuant to a fiduciary obligation under Section 4(b), (A)
cease and cause to be terminated any ongoing solicitation, discussions and
negotiations with respect to any alternative plan that is not consistent with
the Plan Treatment; (B) not, directly or indirectly, seek, solicit, negotiate,
support, engage in or initiate discussions relating to, or enter into any
agreements relating to any alternative plan that is not consistent with the Plan
Treatment; (C) not solicit or direct any person or entity, including any of its
representatives or members of the Company’s board of directors (or equivalent)
or any direct or indirect holders of existing equity securities of the Company,
to undertake any of the foregoing;


(vi)           use reasonable best efforts to obtain the consent, or the waiver
of lack of consent as a defense, of the Company’s insurance carriers for the
policy years 2017 and 2018 in a timely manner and in no event later than the
date the Debtors commence solicitation of votes on the Debtor Plan; and


(c)            Fiduciary Duty Obligations.  Notwithstanding anything to the
contrary herein, nothing in this Agreement shall require the board of directors,
or any such similar governing body of any Company entity to take any action, or
to refrain from taking any action, with respect to the Debtor Plan or any
contemplated restructuring transactions to the extent such board of directors or
other such similar governing body determines that taking such action, or
refraining from taking such action, as applicable, is required to comply with
applicable law or would be inconsistent with the exercise of its fiduciary
duties under applicable law.


5.            Termination of Agreement.


(a)         Automatic Termination.  Unless waived or modified by agreement
between the Parties, this Agreement shall terminate automatically, without any
further action required by any Party (i) upon the occurrence of the Effective
Date and the receipt of the Settlement Payment by the law firm of Baron & Budd’s
Trust Account or (ii) upon the effective date of a plan of reorganization in the
Chapter 11 Cases confirmed by the Bankruptcy Court other than the Debtor Plan,
without affecting any obligations that the Supporting Public Entities have with
respect to said non-Debtor plan of reorganization under this Agreement.


(b)          Mutual Termination.  This Agreement may be terminated by mutual
agreement of the Parties upon the receipt of written notice delivered in
accordance with Section 19 hereof.


(c)          General Termination Events.  The Agreement may be terminated by
either Party, by the delivery to the other Party of a written notice in
accordance with Section 19 hereof, upon the occurrence and continuation of any
of the following events:


(i)            the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling, judgment
or order enjoining the consummation of or rendering illegal the Debtor Plan, and
either (A) such ruling, judgment or


10

--------------------------------------------------------------------------------





order has been issued at the request of or with the acquiescence of the Company,
or (B) in all other circumstances, such ruling, judgment or order has not been
stayed, reversed or vacated within 90 calendar days after such issuance; or


(ii)            the Bankruptcy Court enters an order (A) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code or (B)
dismissing any of the Chapter 11 Cases.


(d)         Supporting Public Entities Termination Event. This Agreement may be
terminated by the Supporting Public Entities, or any one of them individually
(as to itself only, in which event the Settlement Payment will be
correspondingly reduced in accordance with the allocations as set forth in
Exhibit A), by the delivery to the Company and the other Supporting Public
Entities of a written notice in accordance with Section 19 hereof by the
Supporting Public Entities, if:


(i)            the Federal Emergency Management Agency (FEMA) or the California
Office of Emergency Services (COES) fail to agree in writing that no
reimbursement is required from the Supporting Public Entities on account of any
assistance rendered by either agency in connection with the Fires from the
Settlement Payment to be paid by the Debtors to the Supporting Public Entities
under the Debtor Plan as provided in Section 2(b)(i) hereof, and that the
Supporting Public Entities are released from any obligation to pursue any of the
claims held by FEMA or COES against the Company; or


(ii)         the Debtors file with the Bankruptcy Court a Debtor Plan that
provides for any Settlement Payment to the Supporting Public Entities in a
collective total amount less than $415 million, the Bankruptcy Court modifies
any filed Debtor Plan so as to provide for any settlement payment to the
Supporting Public Entities in a collective total amount less than $415 million
or such Debtor Plan is otherwise materially inconsistent with the Plan
Treatment; or


(iii)      the Company breaches or otherwise fails to perform, in any material
respect, any of the representations, warranties, agreements, or covenants of the
Company set forth in this Agreement, which breach or failure remains uncured
upon the earlier of: (A) five days prior to the Effective Date of the Debtor
Plan, or (B) the expiration of 15 days after the receipt by the Company from the
Supporting Public Entities of written notice of such breach or failure to
perform; or


(iv)      with respect to any individual Supporting Public Entity, prior to the
expiration of the time period for notices of claims to be timely filed against
that Supporting Public Entity, a material amount of Third Party Claims
(materiality being determined with respect to the circumstances of the
particular Supporting Public Entity) have been noticed against such individual
Supporting Public


11

--------------------------------------------------------------------------------





Entity and (a) the Debtors file with the Bankruptcy Court a Debtor Plan that
does not provide for a release of all Third Party Claims against that Supporting
Public Entity or (b) the Bankruptcy Court rules that it will not approve a
release of all Third Party Claims against such Supporting Public Entity.  Under
the circumstances described in subpart (b) of the preceding sentence in which
the Court rules that it will not approve a release of all Third Party Claims
against such Supporting Public Entity and that Supporting Public Entity
exercises its right to terminate this Agreement under this Section 5(d)(iv), the
Supporting Public Entity shall have the right to revoke its vote in favor of the
Debtor Plan and file an opposition to the plan should they so choose.  For
purposes hereof, Third Party Claims shall mean any and all past, present or
future claims against the Supporting Public Entities in any way relating to the
Fires held by entities or individuals other than the Debtors or the Plan Support
Public Entities, including but not limited to claims by individual plaintiffs or
subrogated insurance carriers against the Supporting Public Entities for
personal injuries, property damage, reimbursement of insurance payments and/or
wrongful death relating in any way to the Fires.


(e)          This Agreement may be terminated by the Company, by the delivery to
the Supporting Public Entities of a written notice in accordance with Section 19
hereof by the Company upon a Company Termination Event.


A “Company Termination Event” shall mean any of the following:


(i)            the failure to obtain the consent, or the waiver of lack of
consent as a defense, of the Company’s insurance carriers for the policy years
2017 and 2018;


(ii)        the breach in any material respect by the Supporting Public Entities
of any of the representations, warranties or covenants of the Supporting Public
Entities set forth in this Agreement, which breach remains uncured for a period
of 15 days after the receipt by the Supporting Public Entities from the Company
of written notice of such breach;


(iii)      the board of directors, managers, or similar governing body, as
applicable, of any Company entity determines in good faith that continued
performance under this Agreement would be inconsistent with the exercise of its
fiduciary duties under applicable law; or


(iv)        the termination of any Public Entity PSA between the Company and any
Plan Support Public Entity for any reason and by any entity pursuant to the
terms of that Public Entity PSA.  For the avoidance of doubt, in the event that
any individual Plan Support Public Entity terminates their Public Entity PSA
just as to itself, the Company shall have the right pursuant to this provision
to terminate all Public Entity PSAs.


(f)            Effect of Termination.  Upon the termination of this Agreement in
accordance with this Section 5, and except as provided in Section 13 hereof,
this Agreement shall forthwith become void and of no further force or effect and
each Party shall, except as provided


12

--------------------------------------------------------------------------------





otherwise in this Agreement, be immediately released from its liabilities,
obligations, commitments, undertakings and agreements under or related to this
Agreement and shall have all the rights and remedies that it would have had and
shall be entitled to take all actions, whether with respect to the Debtor Plan
and contemplated restructuring or otherwise, that it would have been entitled to
take had it not entered into this Agreement; provided, however, that in no event
shall any such termination relieve a Party from liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination.  Upon any such termination of this Agreement, the Supporting Public
Entities may, upon written notice to the Company and the other Parties, revoke
their vote or any consents given prior to such termination, whereupon any such
vote or consent shall be deemed, for all purposes, to be null and void ab initio
and shall not be considered or otherwise used in any manner by the Parties in
connection with the Debtor Plan and contemplated restructuring and this
Agreement.  Notwithstanding anything to the contrary herein, the Supporting
Public Entities shall not have a right to terminate this Agreement if a default
or failure (including by action, inaction or misrepresentation) by the
Supporting Public Entities of their obligations, undertakings, representations,
warranties, or covenants hereunder is the cause, directly or indirectly, of the
event giving rise to the right to terminate.


6.            Good Faith Cooperation; Further Assurances.


Subject to the terms and conditions hereof, each of the Parties shall take such
action as may be reasonably necessary or reasonably requested by the other Party
to carry out the purposes and intent of this Agreement.


7.            Representations and Warranties.


Each Party represents and warrants to the other Party that the following
statements are true, correct and complete as of the date hereof:


(a)         such Party has the corporate, governmental entity, or similar
authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder, subject,
in the case of the Debtors, to any requisite approval of the Bankruptcy Court;
and the execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder have been duly authorized;


(b)          the execution, delivery, and performance by such Party of this
Agreement does not and will not (A) violate any provision of law, rule or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar organization, constitutive or other governing documents) or
those of any of its subsidiaries, or (B) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it or any of its subsidiaries is a
party;


(c)            the execution, delivery, and performance by such Party of this
Agreement does not and will not require any registration or filing with, consent
or approval of, or notice to, or other action, with or by, any federal, state,
or governmental authority or regulatory body, except such filings as may be
necessary and/or required by the SEC and, in the case of the Debtors, any
requisite approval of the Bankruptcy Court; and


13

--------------------------------------------------------------------------------





(d)        this Agreement is the legally valid and binding obligation of such
Party, enforceable against it in accordance with its terms, subject, in the case
of the Debtors, to any requisite approval of the Bankruptcy Court.


The Supporting Public Entities further represent and warrant to the Company that
they (A)(i) are the owners of all the Supporting Public Entities’ Claims,
including the Wildfire Claims, and, prior to the date hereof, have made no
assignment, sale, participation, grant, conveyance, pledge or other Transfer of
any such Claims to any person that is not a party to this Agreement and have not
entered into any other agreement to assign, sell participate, grant, convey,
pledge, or otherwise transfer, in whole or in part, any portion of their right,
title, or interests in any of the Claims that are inconsistent or conflict with
the representations, warranties of such Supporting Public Entities herein or
that would render them otherwise unable to comply with this Agreement and
perform their obligations hereunder, either generally or with respect to any
specific Claims, (ii) have the sole investment or voting discretion with respect
to such Claims, (iii) have the full power and authority to vote on, and take
action with respect to, and consent to matters concerning such Claims, or
exchange or Transfer such Claims, (iv) have the full power and authority to bind
or act on behalf of the beneficial owners of such Claims, if any and (v) do not
own any other Claims and (B) other than pursuant to this Agreement, such Claims
are free and clear of any pledge, lien, security interest, charge, claim,
equity, option, proxy, voting restriction, or other limitation on disposition or
encumbrance of any kind that would prevent in any way the Supporting Public
Entities’ performance of their obligations hereunder as of the date hereof and
at the time such obligations are required to be performed.


8.            Mediation Communications Privilege and Confidentiality.


Any and all communications, information, and/or documents related and leading up
to, including during any and all parts of a mediation and/or settlement
negotiation process, including the preparation of this Agreement, are
confidential, and will not be disclosed to any third-party without the prior
written consent of the Parties, except (a) to enforce any term of this
Agreement, (b) to the extent required to be disclosed in mandatory filings with
the U.S. Securities and Exchange Commission, (c) to the extent required or
necessary to receive legal, tax or accounting advice, (d) as otherwise required
by law, (e) to the extent required to be disclosed in mandatory filings with the
U.S. Internal Revenue Service; (f) to the extent such terms have already been
publicly disclosed as permitted by this paragraph; and (g) as required to
effectuate the covenants of the Parties herein in connection with the Chapter 11
Cases (including in any Definitive Document).  Prior to any Party’s initial
public disclosure of confidential information or communications pursuant to this
paragraph, that Party shall permit the other Party to review a draft of such
initial public disclosure and shall in good faith consider any edits proposed by
the other Party.  The Parties also agree that they shall not take the position
in any public communication that the amount of the Settlement Payment or the
Plan Treatment are not a reasonable amount to fully liquidate, settle and
resolve all the Plan Support Public Entities’ Wildfire Claims in a confirmed
plan.


14

--------------------------------------------------------------------------------





9.            Amendments and Waivers.


This Agreement, including any exhibits or schedules hereto, may not be waived,
modified, amended or supplemented except in a writing signed by the Company and
the Supporting Public Entities.


10.         Effectiveness.


This Agreement shall become effective and binding on the Parties, to the fullest
extent permissible under applicable law, on the Plan Support Effective Date, and
not before such date.


11.         Governing Law; Jurisdiction; Jury Trial and Section 1542 Waivers.


(a)            This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of California and applicable federal law, without giving effect to the conflicts
of law principles thereof.


(b)            Each Party irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in the Bankruptcy
Court and each Party hereby irrevocably submits to the exclusive jurisdiction of
the Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains
from) jurisdiction, Courts of the State of California and of the United States
District Court of the Northern District of California, and any appellate court
from any thereof, for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement.  Each Party further agrees that notice as provided herein
shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient.  Each Party hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the Bankruptcy Court as described herein for any reason, (ii)
that it or its property is exempt or immune from jurisdiction of such court or
from any legal process commenced in such court (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) that (A) the proceeding
in such court is brought in an inconvenient forum, (B) the venue of such
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such court.


(c)       EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES


15

--------------------------------------------------------------------------------





HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(d)       IN CONNECTION WITH THE PLAN RELEASE, THE PUBLIC ENTITY RELEASING
PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED BY THEIR ATTORNEYS CONCERNING,
AND ARE FAMILIAR WITH, CALIFORNIA CIVIL CODE § 1542 AND, TO THE EXTENT SAID
PROVISION APPLIES TO THIS AGREEMENT, THE SUPPORTING PUBLIC ENTITY RELEASING
PARTIES EXPRESSLY WAIVE ANY AND ALL RIGHTS AND BENEFITS THEY MAY HAVE UNDER
CALIFORNIA CIVIL CODE §1542, AS WELL AS UNDER ANY OTHER STATE OR FEDERAL STATUTE
OR COMMON LAW PRINCIPLE OF SIMILAR EFFECT.  CALIFORNIA CIVIL CODE §1542
PROVIDES:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


12.         Specific Performance/Remedies.


It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by a Party and the
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach, without the necessity of proving the inadequacy of money damages as
a remedy (or the posting of any bond), including an order of the Bankruptcy
Court requiring any Party to comply promptly with any of its obligations
hereunder.


13.         Survival.


Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties set forth in the following
Sections: 5(f), 7, 8, 11, 12, 14, 15, 16, 17, 18, 19, 20, and 21 hereof (and any
defined terms used in any such Sections) shall survive such termination and
shall continue in full force and effect in accordance with the terms hereof;
provided, however, that any liability of a Party for failure to comply with the
terms of this Agreement shall survive such termination.


14.         Headings.


The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.


15.         Successors and Assigns; Severability; Several Obligations.


This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that nothing contained in this Section
15 shall be deemed to permit Transfers


16

--------------------------------------------------------------------------------





of the Supporting Public Entities’ Claims.  If any provision of this Agreement,
or the application of any such provision to any person or entity or
circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.


16.         No Third-Party Beneficiaries.


Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.


17.         Prior Negotiations; Entire Agreement.


This Agreement constitutes the entire agreement of the Parties, and supersedes
all other prior negotiations, with respect to the subject matter hereof and
thereof, except that the Parties acknowledge that any confidentiality agreements
(if any) heretofore executed between the Company and the Supporting Public
Entities shall continue in full force and effect.


18.         Counterparts.


This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement.  Execution copies of this Agreement may be delivered by
facsimile or otherwise, which shall be deemed to be an original for the purposes
of this paragraph.


19.         Notices.


All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered
or certified mail (return receipt requested) to the following addresses and
facsimile numbers:



 
(1)            If to the Company, to:
 
 
PG&E Corporation
77 Beale Street
San Francisco, CA 94105
Attention: Janet Loduca
(j1lc@pge.com)
 
 
   
With a copy to:
 
 
 



17

--------------------------------------------------------------------------------






 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Stephen Karotkin, Ray C. Schrock, P.C., and Jessica Liou
(stephen.karotkin@weil.com, ray.schrock@weil.com, jessica.liou@weil.com)
 
- and -
 
 
 
 
Cravath, Swaine & Moore LLP
825 8th Avenue
New York, NY 10019
Attention:  Kevin Orsini and Paul Zumbro
(korsini@cravath.com, pzumbro@cravath.com)
 
 
(2) If to the Supporting Public Entities, to the addresses or facsimile numbers
set forth below following the Supporting Public Entities’ signature:
 
BARON & BUDD, P.C.
3102 Oak Lawn Avenue #1100
Dallas, TX 75219
Attention: Scott Summy and John Fiske
(ssummy@baronbudd.com, jfiske@baronbudd.com)
 
-and-
 
Stutzman, Bromberg, Esserman & Plifka, P.C.
2323 Bryan Street, Suite 2200
Dallas, TX 75201
Attention:  Sander L. Esserman
(esserman@sbep-law.com)





Any notice given by delivery, mail or courier shall be effective when received. 
Any notice given by facsimile or electron`ic mail shall be effective upon oral,
machine or electronic mail (as applicable) confirmation of transmission.


20.            Reservation of Rights; No Admission.


(a)         Nothing contained herein shall limit the rights of any Party to
appear as a party in interest in the Chapter 11 Cases so long as such appearance
is consistent with such Party’s obligations hereunder.


(b)       This Agreement and the Debtor Plan are part of a proposed settlement
of matters that could otherwise be the subject of litigation among the
Parties.Pursuant to Rule 408 of the Federal Rule of Evidence, any applicable
state rules of evidence and any other applicable law, foreign or domestic, this
Agreement and all negotiations relating thereto shall not be


18

--------------------------------------------------------------------------------





admissible into evidence in any proceeding other than a proceeding to enforce
its terms.  This Agreement shall in no event be construed as or be deemed to be
evidence of an admission or concession on the part of either Party of any claim
or fault or liability or damages whatsoever.  Each of the Parties reserves all
rights with respect to claims or defenses which it has asserted or could assert.


21.            No Solicitation; Representation by Counsel; Interpretation;
Adequate Information.


(a)            This Agreement is not and shall not be deemed to be a
solicitation for votes in favor of the Debtor Plan in the Chapter 11 Cases.  The
acceptances of the Supporting Public Entities with respect to the Debtor Plan
will not be solicited until the Supporting Public Entities have received the
Debtor Plan, the Disclosure Statement, and related ballots and solicitation
materials, each as approved by the Bankruptcy Court.


(b)          When a reference is made in this Agreement to a Section, Exhibit or
Schedule, such reference shall be to a Section, Exhibit or Schedule,
respectively, of or attached to this Agreement unless otherwise indicated.
Unless the context of this Agreement otherwise requires, (a) words using the
singular or plural number also include the plural or singular number,
respectively, (b) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (c) the words “include,”
“includes,” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation,” and (d) the word “or” shall not be
exclusive and shall be read to mean “and/or.”


(c)          Each Party acknowledges that it has had an opportunity to receive
information from the other Party and that it has been represented by counsel in
connection with this Agreement and the transactions contemplated hereby. 
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel shall have no application and is
expressly waived.


(d)            Each Party hereby confirms that its decision to execute this
Agreement has been based upon its independent investigation of the relevant
Claims and the operations, businesses, financial and other conditions and
prospects of the Company.




[Remainder of Page Intentionally Left Blank]


19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.


SUPPORTING PUBLIC ENTITIES
NOTICE ADDRESS:
   
COUNTY OF SONOMA,
a political subdivision
County Counsel
575 Administration Drive
Room 105A
Santa Rosa, CA 95403
Attn:  Bruce Goldstein
Attn:  Petra Bruggisser
By:
/s/ David Rabbitt
   
Name:
David Rabbitt
 
Title:
Chairman, Sonoma County Board of Supervisors
 



NAPA COUNTY,
a political subdivision of the State of California
Jeffrey M. Brax
Napa County Counsel
1195 Third St., Ste. 301
Napa, CA  94559
By:
/s/ Ryan Gregory
   
Name:
Ryan Gregory
 
Title:
Chair of the Board of Supervisors
 




 
APPROVED AS TO FORM:
     
By:
/s/ Jeffrey M. Richard
   
Chief Deputy Counsel
 
Date:  June 17, 2019




 
APPROVED BY THE NAPA COUNTY
 
BOARD OF SUPERVISORS:
     
Date:
June 18, 2019
   
Processed By:




 
/s/ Karita Whitney, Deputy
   
Deputy Clerk of the Board




 
ATTEST:
         
By:
/s/ Karita Whitney, Deputy
   
for Jose Luis Valdez, Clerk of the Board



[Signatures Continue On Next Page]


20

--------------------------------------------------------------------------------





COUNTY OF LAKE,
a political subdivision of the State of California
 
County of Lake
255 N. Forbes Street
Lakeport, CA  95453
Attn:          County Administrative
Officer
     
By:
/s/ Tina Scott
   
Name:
Tina Scott
 
Title:
Chair, Lake County Board of Supervisors
 



COUNTY OF MENDOCINO,
a political subdivision
 
Mendocino County
Board of Supervisors
501 Low Gap Road, Room 1010
Ukiah, CA  95482
     
By:
/s/ Carre Brown
   
Name:
Carre Brown
 
Title:
Chair, Board of Supervisors
 



COUNTY OF NEVADA,
a political subdivision
 
County Counsel
County of Nevada
950 Maidu Avenue, Suite 240
Nevada City, CA 95959
     
By:
/s/ Alison Lehman
   
Name:
Alison Lehman
 
Title:
Chief Executive Officer
 



COUNTY OF YUBA,
a political subdivision
 
County Counsel
County of Yuba
915, 8th Street, Suite 111
Marysville, CA  95901
     
By:
/s/ Michael Leahy
   
Name:
Michael Leahy
 
Title:
Chairman of the Board of Supervisors, County of Yuba
 



CITY OF SANTA ROSA,
a municipal corporation
 
Office of the City Attorney
100 Santa Rosa Avenue
Room 8
Santa Rosa, CA 95404
     
By:
/s/ Tom Schwedhelm
   
Name:
Tom Schwedhelm
 
Title:
Mayor, City of Santa Rosa
 



[Signatures Continue On Next Page]
21

--------------------------------------------------------------------------------





CITY OF CLEARLAKE,
a municipal corporation
 
City Manager
14050 Olympic Drive
Clearlake, CA  95422
     
By:
/s/ Alan Flora
   
Name:
Alan Flora
 
Title:
City Manager
 



CITY OF NAPA,
A municipal corporation
 
City Attorney
City of Napa
PO Box 660
Napa, CA  94559-0660
     
By:
/s/ Steve Potter
   
Name:
Steve Potter
 
Title:
City Manager
 




 
ATTEST:
         
By:
/s/ Tiffany Carranza
   
Tiffany Carranza, City Clerk




 
COUNTERSIGNED:
         
By:
/s/ Desiree Brun
   
Desiree Brun, City Auditor




 
APPROVED AS TO FORM:
         
By:
/s/ Michael W. Barrett
   
Michael W. Barrett, City Attorney




[Signatures Continue On Next Page]


22

--------------------------------------------------------------------------------



LAKE COUNTY SANITATION DISTRICT,

a special district organized under the laws of
the State of California
 
Lake County Sanitation District
255 N. Forbes Street
Lakeport, CA  95453
Attn:          County Administrative
Officer
     
By:
/s/ Tina Scott
   
Name:
Tina Scott
 
Title:
Chair, Lake County Sanitation District Board of Directors
 



SONOMA COUNTY AGRICULTURAL
PRESERVATION AND OPEN SPACE DISTRICT,
a public agency formed pursuant to the
Public Resources code sections 5500, et seq.


 
County Counsel

575 Administration Drive
Room 105A
Santa Rosa, CA  95403
Attn:  Bruce Goldstein

Attn:  Petra Bruggisser

     
By:
/s/ David Rabbitt
   
Name:
David Rabbitt
 
Title:
Chairman, Agricultural Preservation and Open Space District Board of Directors
 



SONOMA COUNTY COMMUNITY
DEVELOPMENT COMMISSION,
a public and corporate entity pursuant to
Section 34110 of the California Health & Safety Code


 
County Counsel

575 Administration Drive
Room 105A
Santa Rosa, CA  95403
Attn:  Bruce Goldstein

Attn:  Petra Bruggisser

     
By:
/s/ David Rabbitt
   
Name:
David Rabbitt
 
Title:
Chairman, Community Development Commission  Board of Commissioners
 



SONOMA COUNTY WATER AGENCY,
a public agency of the State of California


 
County Counsel

575 Administration Drive
Room 105A
Santa Rosa, CA  95403
Attn:  Bruce Goldstein

Attn:  Petra Bruggisser

     
By:
/s/ David Rabbitt
   
Name:
David Rabbitt
 
Title:
Chairman, Water Agency Board of Directors
 



[Signatures Continue On Next Page]




23

--------------------------------------------------------------------------------



SONOMA VALLEY COUNTY SANITATION DISTRICT,
a sanitary district organized under the laws
of the State of California


 
County Counsel

575 Administration Drive
Room 105A
Santa Rosa, CA  95403
Attn:  Bruce Goldstein

Attn:  Petra Bruggisser

     
By:
/s/ David Rabbitt
   
Name:
David Rabbitt
 
Title:
Chairman, Sonoma Valley County Sanitation District
Board of Directors

 



[Signatures Continue On Next Page]


24

--------------------------------------------------------------------------------



THE DEBTORS
NOTICE ADDRESS:
   
PG&E CORPORATION,

PACIFIC GAS AND ELECTRIC COMPANY
PG&E Corporation

77 Beale Street
San Francisco, CA 94105

By:
/s/ Janet Loduca
   
Name:
Janet Loduca
 
Title:
Senior Vice President and General Counsel
 



25

--------------------------------------------------------------------------------



EXHIBIT A
ALLOCATION OF THE PLAN TREATMENT








26